          Case 2:19-ap-01282-RK                   Doc 9 Filed 10/07/19 Entered 10/07/19 15:12:45                                     Desc
                                                   Main Document    Page 1 of 5

 Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Pio S. Kim (156679)
 Pio.Kim@limnexus.com
 James E. Till (200464)
 James.Till@limnexus.com
 Alexander Su (297689)
 Alexander.Su@limnexus.com
 LIMNEXUS LLP
 707 Wilshire Boulevard, 46th Floor
 Los Angeles, CA 90017
 Tel: (213) 955-9500/ Fax: (213) 955-9511

     Individual appearing without attorney
     Attorney for: Creditor, AJU Small but             Great Fund 5
                                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - **SELECT DIVISION**                                      DIVISION

 In re:
                                                                           CASE NO.:     2-19-bk-15982-RK

  Dan iel Hyun You
                                                                           ADVERSARY NO.:          2:19-ap-01282-RK
                                                                           CHAPTER:           7
                                                            Debtor(s).

                                                                                             JOINT STATUS REPORT
  Aju Small but Great Fund 5, a Korean entity                                                   [LBR 7016-1(a)(2)]


                                                           Plaintiff(s).
                                                                           DATE:                  October 22, 2019
                                                                           TIME:                  02:30 PM
                                  vs.                                      COURTROOM:             1675
                                                                           ADDRESS:               255 E. Temple St., Los Angeles, CA
  Daniel Hyun You                                                                                 90012

                                                       Defendant(s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                         Yes              No
       (Claims Documents)?
    2. Have all parties filed and served answers to the Claims Documents?                                                     Yes          No
    3. Have all motions addressed to the Claims Documents been resolved?                                                      Yes          No
    4. Have counsel met and conferred in compliance with LBR 7026-1?                                                          Yes          No




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 1                                        F 7016-1.STATUS.REPORT
         Case 2:19-ap-01282-RK                   Doc 9 Filed 10/07/19 Entered 10/07/19 15:12:45                                     Desc
                                                  Main Document    Page 2 of 5
    5. If your answer to any of the four preceding questions is anything other than an unqualified “YES,” please
       explain below (or on attached page):




B. READINESS FOR TRIAL:

    1.      When will you be ready for trial in this case?
                                Plaintiff                                                           Defendant
           Anytime after January 2020, except the first two weeks                                     As soon as possible
           of the month of April.

    2. If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
       delay.
                                Plaintiff                                     Defendant
           Plaintiff's employees are located in Korea and speak                                      N/A
           only Korean, which causes many difficulties in
           preparing for trial.
    3. When do you expect to complete your discovery efforts?
                              Plaintiff                                                             Defendant

         December 31, 2019

    4. What additional discovery do you require to prepare for trial?
                               Plaintiff                                                            Defendant
                                                                                                     None
         Depositions of defendant, and his former partners and
         employee; and his CPA.

C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
       applicable)?
                               Plaintiff                                         Defendant
                                                                                                     2 hours
         3 days

    2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                            Defendant
                                                                                                      2 hours
         about 10-15.




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 2                                        F 7016-1.STATUS.REPORT
         Case 2:19-ap-01282-RK                   Doc 9 Filed 10/07/19 Entered 10/07/19 15:12:45                                     Desc
                                                  Main Document    Page 3 of 5
    3. How many exhibits do you anticipate using at trial?
                             Plaintiff                                                              Defendant
                                                                                                      1
        approxinately 50

D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                               Plaintiff                                                                  Defendant
     Pretrial conference         is      is not requested                     Pretrial conference          is    is not requested
     Reasons:                                                                 Reasons:
                                                                                            No attorney.


                             Plaintiff                                                               Defendant
     Pretrial conference should be set after:                                 Pretrial conference should be set after:
     (date)   January 15, 2020                                                (date)


E. SETTLEMENT:

    1. What is the status of settlement efforts?


              None

    2. Has this dispute been formally mediated?                        Yes             No
       If so, when?



    3. Do you want this matter sent to mediation at this time?

                                 Plaintiff                                                                Defendant

                                 Yes           No                                                         Yes          No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 3                                        F 7016-1.STATUS.REPORT
Case 2:19-ap-01282-RK   Doc 9 Filed 10/07/19 Entered 10/07/19 15:12:45   Desc
                         Main Document    Page 4 of 5
         Case 2:19-ap-01282-RK                   Doc 9 Filed 10/07/19 Entered 10/07/19 15:12:45                                     Desc
                                                  Main Document    Page 5 of 5

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

   707 Wilshire Boulevard, 46th Floor, Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled: JOINT STATUS REPORT [LBR 7016-1(a)(2)] will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/07/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
United States Trustee (LA); uspregion16.la.ecf@usdoj.gov
Wesley H. Avery (Trustee): wes@averytrustee.com; CL17@ecfcbis.com; lucy@averytrustee.com;
                            Isabel@averytrustee.com
Attorneys of Ch. 7 Trustee (Wesley H. Avery): ehays@marshackhays.com; lmasud@marshackhays.com
                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 10/07/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
 Daniel Hyun You (Pro Per)
 1165 W. 225th Street
 Torrance, CA 90502



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 10/07/2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via Overnight Mail
Honorable Robert N. Kwan
Roybal Federal Building
255 E. Temple Street, Suite 1682
Los Angeles, CA 90012
                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  10/07/2019 Annel Cruz                                                                     /s/ Annel Cruz
 Date                         Printed Name                                                    Signature
         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 5                                        F 7016-1.STATUS.REPORT
